CASANUEVA, Judge.
The trial court entered summary judgment in favor of defendant Food Lion, Inc., and against plaintiffs Mayra Alvarez and Miguel Alvarez in this personal injury action involving a slip and fall in a grocery store. At the time summary judgment was entered the trial court did not have the benefit of the Florida Supreme Court’s decision in Owens v. Publix Supermarkets, Inc., 802 So.2d 315 (Fla.2001). Accordingly, we reverse and remand for reconsideration in light of Owens.
Reversed and remanded.
ALTENBERND, A.C.J., and WHATLEY, J., Concur.